In re Sewerage & Water Board of N.O.; —Defendant(s); applying for writ of certio-rari and/or review; to the Court of Appeal, Fourth Circuit, No. 89CA-1976; Parish of Orleans City, Civil Service Commission.
Prior report: La.App., 572 So.2d 796.
Granted. The case is remanded to the court of appeal in order to have relator’s motion for the recusal of Judge Byrnes considered in accordance with La.Code Civ.P. art. 160. If the court should determine Judge Byrnes should have been re-cused, the court’s opinion of December 20, 1991 is vacated and the case is to be submitted to a different panel for consideration on the merits. If the court should determine Judge Byrnes should not have been recused, the opinion of December 20, 1990 shall remain unaffected, reserving relator’s right to reapply to this Court for review.
DENNIS, J., would grant the application for hearing on the merits.